Title: To James Madison from James Leander Cathcart, 7 January 1808
From: Cathcart, James Leander
To: Madison, James



Sir
Madeira Jany 7th: 1808

I have the honour to inform you that this morning an American Vessel from the Streights came into this Roads, but did not anchor  She was boarded from the British Guard Ship, the Officer of which reported that the Captain had informed him that the Emperor of Morroca had declared War against the United States of America & that he had touched at this Port merely to land a Letter for the American Consul.  The Officer informed him that he must previously obtain the Admirals permission, but if he would wait he would immediately go on Shore & inform the Consul so he would make the necessary application  This the Captain refused to do & immediately made Sail leaving this verbal information of the event, which no doubt must be attributed to the weakness of our Squadron in the Mediterranean & you may depend Sir we should have been at War with Tunis long ’ere now had those Barbarians not been at War among themselves  In anxious expectation to hear how our affairs terminates with Great Britain I have the honor to continue very respectfully Sir Your Obt: Servant

James Leander Cathcart

